  Case 17-37328      Doc 48    Filed 08/18/20 Entered 08/19/20 07:40:07                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     17-37328
Isaiah T. Lawrence                           )
                                             )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )


                                   ORDER MODIFYING PLAN

       This cause coming to be heard on Motion of the Debtor for entry of an Order modifying the
Chapter 13 Plan;

        IT IS HEREBY ORDERED:
       1. That the current plan default is deferred to the end of the Chapter 13 Plan of reorganization.

       2. Debtor's Chapter 13 Trustee plan payments are increased to $640.00 per month for the
          remainder of the plan.

       3. That Debtor's Chapter 13 Plan base remains the same.

       4. Nothing in this Order shall require the Trustee to perform collections from creditors pursuant
          to any prior plan.



                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: August 18, 2020                                             United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
